Citation Nr: 1513209	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-12 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an eye condition, to include benign essential blepharospasm.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from February 1968 to December 1970. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama. 

The Veteran appeared at a January 2015 videoconference hearing before the undersigned.  A transcript of the proceeding is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his eye condition is a genetic disorder that was triggered by his military service.  He contends that chemical exposure during service triggered his blepharospasm, particularly vision problems and dry eyes.  A January 2011 VA examiner found that there is no relationship between the Veteran's condition and his active duty.  The VA examiner's opinion was largely based on the 29 year gap between the Veteran's diagnosis and service.  The examiner also noted that the condition mainly occurs in the fifth and sixth decades of life. 

The Board finds that further development is needed prior to adjudicating the Veteran's service connection claim.  The Veteran has submitted evidence indicating that benign essential blepharospasm may be a genetic disorder.  Generally, congenital or developmental defects are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  Nevertheless, service connection may be granted due to aggravation of a congenital or developmental defect by a superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown , 8 Vet. App. 240 (1995); Monroe v. Brown, 4 Vet. App. 513 (1993).  Further, service connection for a disease (as opposed to a defect) of congenital or familial (hereditary) origin may be granted if the disease did not manifest until after entry into service or was aggravated during service beyond its natural progression.  VAOGC 8-88 (Sept. 29, 1988) (reissued as VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 11-1999 (Sept. 2, 1999). The presumption of soundness applies to a congenital disease but not to a congenital defect.  Quirin v. Shinseki, 22 Vet. App 390 (2009). 

The record does not indicate whether the Veteran's condition is a congenital "disease" or "defect" for VA compensation purposes.  In fact, it is unclear whether the Veteran's condition is genetic.  The January 2011 VA examiner stated that the specific cause of benign essential blepharospasm has not been established.  It is also unclear whether the Veteran's condition pre-existed service.  A February 1968 Report of Medical History reveals that the Veteran had eye trouble and wore glasses prior to service.  However, the October 1966 pre-induction examination reveals no diagnosis of an eye condition or show abnormalities of the eyes. 

As such, an addendum opinion should be obtained to determine the current nature of the Veteran's eye condition, to include whether any eye condition is a congenital or developmental defect or disease, and if so, whether there was a superimposed injury or disease in active duty that resulted in additional eye disability. Furthermore, if the condition is a disease, the examiner should state whether there is clear and unmistakable evidence that this disease pre-existed active service and if so, whether there is clear and unmistakable evidence that it was not aggravated during service or that any increase was due to the natural progress.

Accordingly, the case is REMANDED for the following actions:

1. Return the Veteran's claims file to the examiner who provided the opinion in January 2011 (or another appropriate examiner if that one is unavailable) to determine the nature and etiology of his eye condition, to include benign essential blepharospasm. The claims file and copies of all pertinent records must be made available to the designated examiner for review. 

If it is determined that an opinion cannot be provided without an examination, the Veteran should be scheduled for the examination.  

Based on the examination and review of the record, the examiner should address the following: 

(a) Is the Veteran's eye disability a congenital defect or a congenital disease? 

The term 'defect' is broadly defined as a structural or inherent abnormality or condition that is more or less stationary in nature.

The term 'disease' is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.

(b) If it is determined this condition is a congenital defect, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has an additional disability due to an in-service disease or injury superimposed upon such defect.  In answering this question, the examiner should address the Veteran's contentions that he was exposed to chemicals during service. 

(c) If instead it is determined that this condition is a congenital disease, does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had an eye disease that existed prior to his entry onto active duty?

(d) If the answer to (c) is no, does the evidence of record clearly and unmistakably show that the preexisting eye disease was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  Please identify any such evidence with specificity.

(e) If the answer to either (c) or (d) is no, is it at least as likely as not that the Veteran's eye disease had its onset in service?  The examiner should address the Veteran's allegations of dry eyes and vision problems in service. 

(f) If the Veteran's currently is neither a congenital defect nor congenital disease, the examiner should opine as to whether it at least as likely as not (a 50 percent probability or greater) that the condition is etiologically related to service.  The examiner should address the Veteran's lay assertions that he was exposed to chemicals in service and experienced dry eyes and vision problems in service. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

2. Thereafter, readjudicate the Veteran's claim on appeal. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  The Veteran and his representative should be provided the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




